DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of SEQ ID NO 124 for Species Group A and SEQ ID NO: 110 (IGKV Intron) for Species Group B in the reply filed on October 13, 2021 is acknowledged.
The search and examination of SEQ ID NO 110 (IGKV intron) has been extended to a chimeric intron.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (Xu et al. (2001) Gene 272:149-156).
Xu teaches a recombinant vector identified as pCMVL2-1 comprising a polynucleotide comprising a fusion comprising (1) a CMV promoter and (2) a chimeric intron (see Fig. 2A and FIG. 2B). Xu further explains that the CMV promoter is human CMV (abstract). Xu teaches that 

Regarding claim 8, Xu teaches the recombinant vector pCMVL2-1 comprising the fusion polynucleotide (see Table 1) as discussed above.

Regarding claim 9, Xu teaches that the recombinant vector further comprised a gene encoding luciferase (i.e. a polypeptide of interest), which was expressed and therefore operatively linked to the fusion polynucleotide (see Fig. 2).

Regarding claims 10 and 11, Xu teaches recombinant cells such as HeLa and HepG2 cells, which are mammalian cells, comprising the recombinant vector pCMVL2-1 (see abstract).

Regarding claim 12, Xu teaches producing luciferase (i.e. a polypeptide of interest) by expressing the luciferase gene from the pCMVL2-1 in the recombinant cell (abstract and Fig. 2).

Claim(s) 1, 5, and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enenkel (US 2014/0248665, published September 4, 2014, filed December 19, 2013) as evidenced by Takarabio (Web Document Reprint for “Bidirectional promoter vectors” obtained from <https://www.takarabio.com/products/gene-function/mammalian-expression-plasmids/bidirectional-promoter-vectors> on January 20, 2022, 2 pages).
Enenkel describes a fusion polynucleotide comprising (1) the pBI-26 or pBI-49 expression vectors into which (2) a modified human kappa immunoglobulin intron is cloned ([0229] and Figure 6).
Enenkel teaches that the expression vectors comprise a promoter/enhancer element upstream of a multiple cloning site comprising restriction enzyme cutting sites used for insertion 
However, the Takarabio website indicates that the pBI bidirectional vectors are designed to constitutively express proteins of interest driven by human CMV promoters (see page 1). Therefore, it is inherent to the pBI expression vectors of Enenkel comprising the human kappa immunoglobulin intron that it comprised a human CMV promoter.

Regarding claim 5, Enenkel teaches that the immunoglobulin kappa intron that was obtained occurs in the genome adjacent to the human immunoglobulin kappa variable light chain (IGKV) exon (see “Figure 4 (continued)”). Therefore, the intron of Enenkel is an IGKV intron.

Regarding claim 7, Enenkel teaches that the immunoglobulin intron was cloned using restriction enzyme sites within the multiple cloning site of the pBI expression vectors, which is linked to the 3’ end of the promoter ([0229] and Figure 1).

Regarding claim 8, the fusion polynucleotide of claim 1 is addressed above. In addition, Enenkel teaches the recombinant pBI vectors comprising the fusion polynucleotides (see Figure 1 and 6).

Regarding claim 9, Enenkel teaches that the recombinant vector further comprises genes encoding a polypeptide of interest such as IgG1 (see Figure 6).

Regarding claims 10 and 11, Enenkel teaches a recombinant Chinese hamster ovary (CHO) cells comprising the recombinant vector ([0174] and [0242]), which is a mammalian cell.

Regarding claim 12, Enenkel teaches producing the IgG1 (i.e. a polypeptide of interest) by expressing the gene encoding IgG1 in a recombinant cell ([0242]-[0244]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Enenkel (US 2014/0248665, published September 4, 2014, filed December 19, 2013), as applied to claim 1 above, and further in view of Chapman (Chapman et al. (1991) Nucleic Acids Research, 19(14):3979-3986).
The teachings of Enenkel are discussed above.

Although Enenkel teaches that the pBI vectors comprise a promoter/enhancer element (see Figure 1), and further that the promoter is preferably a CMV promoter ([0169]), Enenkel does not teach that the CMV promoter is SEQ ID NO 124.
However, Chapman teaches a fusion polynucleotide between an human cytomegalovirus (hCMV) promoter according to SEQ ID NO 124 and intron A of hCMV major immediate-early release protein gene according to SEQ ID NO 113 (see nucleotide sequence M60321 depicted in Figure 1, nucleotides 534-2093). Chapman teaches that the hCMV promoter and intron A are operatively linked to a gene encoding polypeptides of interest including human Factor VIII (FVIII), human tissue plasminogen activator (t-PA), or human immunodeficiency virus (HIV-1) coat glycoproteins (page 3983, column 1, paragraph 2). Chapman teaches observing increased polypeptide expression levels (see Tables 1 and 2 and page 3984, column 1, paragraph 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CMV promoter of Enenkel by using SEQ ID NO 124 as the structure for the hCMV promoter as described by Chapman because it would have merely amounted to a simple substitution of one known hCMV promoter for another to yield predictable results. One would have been motivated to have used the hCMV promoter of Chapman because Chapman specifically teaches that it was used to observed increased polypeptide expression levels. Accordingly one of ordinary skill in the art would have had a reasonable expectation of success in using this hCMV promoter sequence to achieve expression in the expression construct of Enenkel.

	Regarding claims 2-4, the embodiment in which the hCMV promoter is SEQ ID NO 124 is addressed above and reads on each of claims 2-4 as discussed above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Enenkel (US 2014/0248665, published September 4, 2014, filed December 19, 2013), as applied to claim 5 above, and further in view of M27751.1 (Homo sapiens immunoglobulin kappa-chain A14 V-region precursor (IGKV) gene, priority to March 29, 1999, 3 pages) and Xu (Xu et al. (2001) Gene 272:149-156). 
The teachings of Enenkel are discussed above.
Regarding claim 6, the specification indicates that SEQ ID NO 110 refers to a IGKV intron (page 13, lines 5-8). Although Enenkel teaches that the immunoglobulin intron is derived from the intron adjacent to the human immunoglobulin kappa variable light chain (IGKV) exon (see “Figure 4 (continued)”), Enenkel does not teach that the IGKV intron has the nucleotide sequence of SEQ ID NO 110.
However, SEQ ID NO 110 refers to a known intron sequence of the human immunoglobulin kappa-chain A14 V-region precursor (IGKV) gene having the NCBI Accession Number M27751.1 because it is identical to nucleotide positions 269-474 of M27751.1. The NCBI record for M27751.1 further indicates that the first exon is from nucleotide positions 220-268 and the second exon is from 475-770 (see page 2) thereby indicating that nucleotide positions 269-474 were known to refer to the intronic sequence of IGKV.
In addition, Xu teaches that introns have been shown to increase gene expression from plasmids and in transgenic mice (see page 151, column 2, last paragraph). Xu teaches combining CMV promoters with various introns such as a β-actin intron, or a chimeric intron comprising a 5’ donor splice site the β-globin and a 3’ splice site from an immunoglobulin intron heavy chain variable region, or intron A of the CMV immediate-early 1 gene (page 152, column 
	It would have been obvious to one of ordinary skill in the art to have replaced the IGKV intron of Enenkel with the IGKV intron according to SEQ ID NO 110 because it would have merely amounted to a simple substitution of one known IGKV intron for another to yield predictable results. The combined disclosures of Enenkel and Xu entail numerous working examples of expression cassettes supplemented with intronic sequences useful for expression of a target gene of interest. The combined disclosures of Enenkel and Xu further provide specific guidance to do so using intronic sequences from immunoglobulin genes, including immunoglobulin variable domains such as IGKV and an immunoglobulin heavy chain variable region. One of ordinary skill in the art would have recognized that SEQ ID NO 110 refers to a known IGKV intronic sequence in view of M27751.1. Accordingly, one of ordinary skill in the art would have had a reasonable expectation of success in substituting one IGKV intron sequence for another for the purpose of facilitating gene expression.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919. The examiner can normally be reached Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
January 21, 2022